Per Curiam:

The plaintiff sued to recover his commission as a real-estate agent employed to find a purchaser for the defendant’s land. The court instructed the jury to return a verdict for the defendant, and the plaintiff prosecutes error. The abstract is barren of any evidence even tending to show that the plaintiff *407found a purchaser who had the financial ability to buy. Therefore, he failed to make out the case. Each party asked for a peremptory instruction in his favor. Since there was no evidence of a fact indispensable to the plaintiff’s right to recover, the direction of a verdict for the defendant was proper.
The judgment of the district court is affirmed.